MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                            FILED
the defense of res judicata, collateral                                             Sep 24 2020, 8:19 am
estoppel, or the law of the case.                                                       CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Curtis T. Hill, Jr.
The Moore Law Firm, LLC                                  Attorney General of Indiana
Richmond, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James N. Harris, II,                                     September 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-870
        v.                                               Interlocutory Appeal from the
                                                         Wayne Superior Court
State of Indiana,                                        The Honorable Gregory A. Horn,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         89D02-1912-F3-28



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020               Page 1 of 11
                                          Case Summary
[1]   On December 8, 2019, officers responded to a reported domestic incident.

      When they arrived at the residence in question, the officers encountered James

      Harris, II. Harris consented to the officers’ request to check the residence to

      ensure that no one was in danger inside the residence. During this welfare

      check, officers recovered thirty-eight grams of methamphetamine and a syringe

      from the residence. Harris was subsequently charged with Level 3 felony

      possession of methamphetamine and Level 6 felony unlawful possession of a

      syringe. This interlocutory appeal follows the denial of Harris’s motion to

      suppress the evidence recovered during the search of the residence. We affirm

      and remand for further proceedings.



                            Facts and Procedural History
[2]   On December 8, 2019, Richmond Police Officers Paul Hutchison and Quinten

      Schuler were dispatched to 229½ North 10th Street to investigate a reported

      “domestic with battery.” Tr. Vol. II p. 5. Officer Hutchison was advised that

      Harris was a possible person of interest. When Officers Hutchison and Schuler

      arrived at the residence, they observed that the door was partially open. Harris,

      wearing only his underwear, appeared from an upstairs apartment after Officer

      Hutchison announced himself and Officer Schuler as “Richmond Police.” Tr.

      Vol. II p. 7. Harris consented after Officer Hutchison asked if they could

      “come up and speak with him.” Tr. Vol. II p. 7.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 2 of 11
[3]   Officer Hutchison informed Harris of “the nature of the call,” “[t]old him that it

      was a domestic with a battery,” and “[a]sked if anybody else was in the

      apartment.” Tr. Vol. II p. 9. Harris, who, based on Officer Hutchison’s

      training and experience as a police officer, appeared to be under the influence of

      methamphetamine, told Officer Hutchison that “there was no body else there,

      he was not fighting with anyone.” Tr. Vol. II p. 9. Harris consented to Officer

      Hutchison’s request for permission for him and Officer Schuler to “look

      through the apartment for the … other side of the domestic dispute” and to

      verify that “everybody’s ok.” Tr. Vol. II p. 10.


[4]   Officer Hutchison first looked in a bedroom “where [he] saw [Harris] coming

      from.” Tr. Vol. II p. 11. The bedroom, which was “pretty messy,” contained

      male clothing and a bed. Tr. Vol. II p. 11. As Officer Hutchison walked

      toward a closet, he stepped on a pair of jeans that were on the floor. Officer

      Hutchison felt “a ball of a … crystal like substance” shift inside a pocket of the

      jeans underneath his foot and heard “crackling noises” as he stepped on the

      jeans. Tr. Vol. II p. 12. Officer Hutchison, again based on his training and

      experience as a police officer, immediately recognized the item he stepped on as

      being consistent with methamphetamine. After verifying that no one was in the

      closet, Officer Hutchison “returned back to the” jeans, picked up the jeans, and

      retrieved the contraband from the right pocket. Tr. Vol. II p. 15. The

      contraband was packaged “in a plastic bag, tied off,” consistent with how

      Officer Hutchison had “come into contact with methamphetamine in the past.”




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 3 of 11
      Tr. Vol. II p. 15. Officer Hutchison continued the search, ultimately verifying

      that no one else was present in the apartment.


[5]   After Officer Hutchison showed Harris the methamphetamine recovered from

      the jeans, Harris indicated that that “it was not his” and that it belonged to “the

      female that was in the apartment” before the officers arrived. Tr. Vol. II p. 16.

      Harris also indicated that the jeans from which Officer Hutchison recovered the

      methamphetamine “weren’t his.” Tr. Vol. II p. 16. Harris was placed under

      arrest after he got dressed, putting on clothes and shoes that were intermingled

      with the jeans that Officer Hutchison had stepped on. Testing subsequently

      confirmed that the contraband was approximately thirty-eight grams of

      methamphetamine. Officers Hutchison and Schuler also recovered a syringe

      from a pot of water in the kitchen.


[6]   On December 9, 2019, the State charged Harris with Level 3 felony possession

      of methamphetamine and Level 6 felony unlawful possession of a syringe. The

      State also alleged that Harris was a habitual offender. Harris filed an amended

      motion to suppress the evidence recovered during the search of the apartment

      on February 18, 2020.1 Following a hearing, the trial court denied the motion

      to suppress, finding that Harris “did not have standing to challenge the

      constitutionality of the search” of the jeans. Appellant’s App. Vol. II p. 60.




      1
          The initial motion to suppress was filed on January 29, 2020.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 4 of 11
                                 Discussion and Decision
[7]   Harris contends that the trial court erred in denying his motion to suppress.


              We review a trial court’s denial of a motion to suppress in a
              manner similar to review of other sufficiency issues. Taylor v.
              State, 689 N.E.2d 699, 702 (Ind. 1997). There must be
              substantial evidence of probative value in the record to support
              the ruling of the trial court. Id. We do not reweigh the evidence,
              and we consider conflicting evidence most favorably to the trial
              court’s ruling. Id.


      Sanders v. State, 989 N.E.2d 332, 334 (Ind. 2013). However, “[w]hen the trial

      court’s denial of a defendant’s motion to suppress concerns the constitutionality

      of a search or seizure, … it presents a question of law, and we address that

      question de novo.” Robinson v. State, 5 N.E.3d 362, 365 (Ind. 2014).


[8]   During the hearing on his motion to suppress, Harris argued that the

      warrantless search of the jeans went beyond the scope of his consent. For its

      part, the State argued that Harris did not have standing to challenge the

      constitutionality of the search of the jeans. “When the constitutionality of a

      search is challenged, a defendant has the burden of demonstrating a legitimate

      expectation of privacy in the premises searched.” Gregory v. State, 885 N.E.2d
697, 704 (Ind. Ct. App. 2008), trans. denied. Acknowledging that Harris had the

      burden to prove that he had a legitimate expectation of privacy in the

      apartment, the trial court concluded that “[a]s the burden is upon Defendant to

      prove standing and he has failed to do so, the Court must find that Mr. Harris

      lacks standing to challenge the constitutionality of the search of the black

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 5 of 11
       jeans.” Appellant’s App. Vol. II p. 58. Harris challenges the trial court’s

       decision on appeal, arguing that he had standing to challenge the search under

       both the Fourth Amendment to the United States Constitution and Article 1,

       Section 11 of the Indiana Constitution.


                                       A. Fourth Amendment
[9]            Fourth Amendment rights are personal and may not be
               vicariously asserted. Rakas v. Illinois, 439 U.S. 128, 133–34, 99
S. Ct. 421, 425, 58 L. Ed. 2d 387, 394 (1978). A defendant
               “aggrieved by an illegal search and seizure only through the
               introduction of damaging evidence secured by the search of a
               third person’s premises has not had any of his Fourth
               Amendment rights infringed.” Id. at 134, 99 S. Ct. at 425, 58
               L.Ed.2d at 395. “[I]n order to challenge a search as
               unconstitutional, a defendant must have a legitimate expectation
               of privacy in that which is searched.” Livingston v. State, 542
N.E.2d 192, 194 (Ind. 1989) (citing Rakas v. Illinois). In reviewing
               whether a privacy expectation exists under a Fourth Amendment
               analysis, this Court also looks to whether the defendant has
               control over or ownership in the premises searched. Lee v. State,
               545 N.E.2d 1085, 1091 (Ind. 1989); Livingston, 542 N.E.2d at
               194; Stout v. State, 479 N.E.2d 563, 566 (Ind. 1985). The burden
               is on the defendant challenging the constitutional validity of a
               search to demonstrate that he had a legitimate expectation in the
               premises searched. Livingston, 542 N.E.2d at 194.


       Peterson v. State, 674 N.E.2d 528, 532 (Ind. 1996) (brackets in original).


[10]   The inquiry into whether an individual has a legitimate expectation of privacy

       in a premises normally embraces two discrete questions. Smith v. Maryland, 442
U.S. 735, 740 (1979).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 6 of 11
                The first is whether the individual, by his conduct, has “exhibited
                an actual (subjective) expectation of privacy,” [Katz v. U.S., 389
U.S. 347, 361 (1967)]—whether … the individual has shown that
                “he seeks to preserve [something] as private.” [Id. at 351]. The
                second question is whether the individual’s subjective
                expectation of privacy is “one that society is prepared to
                recognize as ‘reasonable,’” [Id. at 361]—whether … the
                individual’s expectation, viewed objectively, is “justifiable” under
                the circumstances. [Id. at 353].
Id.


[11]   In this case, the trial court found that Harris failed to establish that he had a

       legitimate expectation of privacy in the apartment. In the amended motion to

       suppress, Harris referred to the apartment as his “home.” Appellant’s App.

       Vol. II p. 51. However, there was no evidence presented during the suppression

       hearing indicating that Harris lived at the apartment or sought to preserve

       anything as private.2 The trial court noted that Harris’s “appearance in front of

       a police officer wearing nothing but his underwear would certainly lead the

       common man to assume that [Harris] had an expectation of privacy in” the

       apartment. Appellant’s App. Vol. II p. 58. That said, one could just as

       reasonably assume that the female who had been involved in the reported

       domestic incident with Harris had the ownership interest in the apartment but

       had fled to safety.




       2
         Harris did not testify during the hearing that he resided in the apartment or present any evidence proving
       that he lived in the apartment.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020                 Page 7 of 11
[12]   To the extent that Harris points to his consent for the officers to enter the

       apartment as proof of his interest in the apartment, we conclude that Harris’s

       act of giving the officers consent to enter the apartment for the limited purpose

       of conducting a welfare check on any other potential occupants, without more,

       is insufficient to prove that Harris controlled or owned the apartment. Given

       the lack of evidence that Harris sought to preserve anything as private or to

       prove control or ownership, we, like the trial court, conclude that Harris did not

       have a reasonable expectation of privacy under these circumstances and

       therefore lacked standing to challenge the constitutionality of the search

       pursuant to the Fourth Amendment. See Peterson, 674 N.E.2d at 533 (“Because

       we find that, as a matter of law, the defendant lacked standing to challenge the

       search, we reject his claim that the admission of the shotgun violated his Fourth

       Amendment rights.”).


                                       B. Article 1, Section 11
[13]           To establish standing pursuant to Article 1, Section 11, our
               supreme court has stated that “a defendant must establish
               ownership, control, possession, or interest in the premises
               searched or the property seized.” [Peterson, 674 N.E.2d at 534].
               The court has also stated that a “defendant must show a
               subjective and objective expectation of privacy in the premises.”
               Campos v. State, 885 N.E.2d 590, 598 (Ind. 2008) (citing [Smith,
442 U.S. at 740]).


       Allen v. State, 893 N.E.2d 1092, 1096 (Ind. Ct. App. 2008), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 8 of 11
[14]   “[T]he rights protected under the federal and state constitutions are consistently

       described as ‘personal’ rights.” Id. at 1098–99. Just as “[a] person’s Fourth

       Amendment rights against unreasonable search and seizure are personal,” Best

       v. State, 821 N.E.2d 419, 424 (Ind. Ct. App. 2005) (citing Minnesota v. Carter,

       525 U.S. 83, 88 (1998)), the Indiana Supreme Court has observed that Indiana

       jurisprudence similarly establishes that the “‘right to be secure in their persons,

       houses, papers and effects, against unreasonable search and seizure [under

       Section 11] is a personal right of the individual whose person, house, papers or

       effects are searched or seized.’” Peterson, 674 N.E.2d at 533–34 (quoting

       Snedegar v. State, 196 Ind. 254, 257, 146 N.E. 849, 849–50 (1925)).


               Indiana law has also imposed a requirement of standing to
               challenge a search or seizure—a defendant cannot successfully
               object to a search of the premises of another if such search does
               not unlawfully invade his own privacy. Tongut v. State, 197 Ind.
539, 544, 151 N.E. 427, 429 (1926). If the facts fail to establish
               that the alleged illegal search and seizure actually concerned the
               person, house, papers or effects of the defendant, he will not have
               standing to challenge the illegality. Earle v. State, 194 Ind. 165,
               168, 142 N.E. 405, 406 (1924).
Id. at 534.


[15]   Again, while Harris referred to the apartment as his home in the amended

       motion to suppress, Harris failed to present any evidence during the suppression

       hearing to prove that he had control or ownership of the apartment. Thus, as

       we concluded above, Harris failed to prove that he had a reasonable expectation

       of privacy in the apartment.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 9 of 11
[16]   Harris also failed to prove that he had a reasonable expectation of privacy in the

       jeans. Officer Hutchison’s testimony established that Harris was wearing only

       his underwear when he and Officer Schuler first encountered Harris. When

       Harris was placed under arrest and subsequently got dressed, he put on clothes

       that were intermingled with the jeans in which the methamphetamine was

       found. However, Harris specifically stated that the jeans in which the

       methamphetamine was found “weren’t his.” Tr. Vol. II p. 16. Harris also

       disavowed ownership of the methamphetamine seized by Officer Hutchison,

       claiming that it belonged to the female who had been present in the apartment

       prior to the officers’ arrival. By disavowing ownership of the jeans, Harris

       extinguished any objective expectation of privacy that he might have had in the

       jeans. Given that Harris lacked an objective expectation of privacy in both the

       apartment and the item searched, we conclude that the trial court did not err in

       finding that Harris lacked standing to challenge the constitutionality of the

       search pursuant to Article 1, Section 11 of the Indiana Constitution.


[17]   Because we conclude that Harris failed to meet his burden of proving that he

       had a legitimate interest in the apartment, we affirm the trial court’s

       determination that Harris lacked standing to challenge the constitutionality of

       the search of the apartment. Furthermore, while arguments were made before

       the trial court as to whether the warrantless search of the jeans exceeded the

       scope of the welfare check or was justified by an exception to the general rule

       requiring that police secure a warrant prior to conducting a search, the trial

       court only ruled on the standing issue and did not issue a ruling on whether the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 10 of 11
       warrantless search of the jeans was otherwise justified. As such, any question

       as to whether the warrantless search of the jeans fell under an exception to the

       general rule requiring a warrant is not before the court in the instant appeal and

       is a question for another day.


[18]   The judgment of the trial court is affirmed, and the matter is remanded for

       further proceedings.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-870 | September 24, 2020   Page 11 of 11